72462: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90848: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72462


Short Caption:FLORES VS. LAS VEGAS-CLARK CTY. LIBRARY DIST.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A735496Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:02/28/2017 / Mishel, PersiSP Status:Completed


Oral Argument:09/05/2018 at 11:30 AMOral Argument Location:Carson City


Submission Date:09/05/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichelle FloresJeffrey F. Barr
							(Ashcraft & Barr LLP)
						Lee Iglody
							(Iglody Law, PLLC)
						


RespondentLas Vegas-Clark County Library DistrictJohn R. Bailey
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						Kelly B. Stout
							(Bailey Kennedy)
						





Docket Entries


DateTypeDescriptionPending?Document


02/28/2017Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


02/28/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-06823




02/28/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-06826




02/28/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel.17-06908




03/03/2017Filing FeeFiling Fee Paid. $250.00 from Ashcraft & Barr LLP. Check No. 8048.


03/07/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-07675




03/07/2017Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).17-07677




03/08/2017Notice/IncomingFiled Certificate of Service (Docketing Statement served on Settlement Judge).17-07897




03/09/2017Notice/IncomingFiled Notice of Appearance as Counsel for Respondent (Dennis Kennedy and Kelly Stout as counsel for the Respondent).17-08085




04/03/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for May 17, 2017, at 9:00 am.17-11013




06/01/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-18259




06/06/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-18780




06/21/2017Transcript RequestFiled Certificate of No Transcript Request.17-20487




09/01/2017Notice/IncomingFiled Notice of Change of Address.17-29504




09/01/2017BriefFiled Appellant's Opening Brief.17-29505




09/01/2017Notice/IncomingFiled Certificate of Service. (Opening Brief)17-29506




09/01/2017AppendixFiled Joint Appendix, Vols. 1 and 2.17-29509




09/21/2017MotionFiled Stipulation to Extend Briefing.17-31938




09/26/2017Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  November 1, 2017.  Reply Brief due:  60 days from service of answering brief.  No further extensions shall be permitted absent extraordinary circumstances and extreme need.17-32535




10/19/2017MotionFiled Stipulation to Extend Briefing (Second Request).17-35901




11/13/2017Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  December 15, 2017.17-39018




12/13/2017MotionFiled Stipulation to Extend Briefing (Third Request).17-43037




12/19/2017Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  January 16, 2018.  Reply Brief due:  60 days thereafter.17-43893




01/17/2018BriefFiled Respondent's Answering Brief.18-02189




03/20/2018BriefFiled Appellant's Reply Brief.18-10718




03/20/2018Case Status UpdateBriefing Completed/To Screening.


06/19/2018Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument.18-23435




07/17/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Wednesday, September 5, 2018, at 11:30 a.m. for 30 minutes in Carson City.18-27248




07/19/2018Notice/IncomingFiled Notice of Appearance at Oral Argument (Dennis Kennedy to Argue on Behalf of Respondent).18-27550




08/21/2018BriefFiled Appellant's Notice of Supplemental Authorities.18-32287




08/21/2018Notice/IncomingFiled Notice of Appearance at Oral Argument.  Lee I. Iglody of Iglody Law PLLC appearing on behalf of Michelle Flores at oral argument scheduled for September 5, 2018, at 11:30 a.m.18-32447




08/22/2018BriefFiled Respondent's Notice of Supplemental Authorities.18-32600




08/22/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-32680




09/05/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


12/13/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Parraguirre, J. Majority: Parraguirre/Douglas/Gibbons/Pickering/Hardesty. Stiglich, J., with whom Cherry, J., agrees, dissenting. 134 Nev. Adv. Opn. No. 101. EN BANC (SC)18-908482




01/07/2019RemittiturIssued Remittitur. (SC)19-00825




01/07/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/24/2019RemittiturFiled Remittitur. Received by District Court Clerk on January 11, 2019. (SC)19-00825





Combined Case View